Citation Nr: 1725637	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  09-12 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980 and from March 1984 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.
 
In May 2010, November 2011, and November 2014, the Board remanded this matter for further development.  This matter has returned to the Board for further appellate review.

In May 2014, the Veteran's representative requested a Board hearing at a local VA office (Travel Board Hearing).  In April 2017, the Veteran, through his representative, waived his right to testify at a Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claim must again be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  

In November 2011, the Board remanded this matter to afford the Veteran a VA examination.  The AOJ scheduled the Veteran for examinations on December 22, 2011 and December 28, 2011.  The Veteran failed to appear for the scheduled examinations.  A September 2012 letter from the Veteran indicates that he was incarcerated at the time of the December 2011 VA examinations.  Based on the record before the Board, good cause existed for the Veteran's failure to appear.  38 C.F.R. § 3.655.  Accordingly, the matter is remanded for an examination.

Additionally, there may be outstanding treatment records.  The Veteran's representative provided a January 2005 Social Security Administration (SSA) Notice of Decision.  VA has the duty to request information and pertinent records from other Federal agencies when on notice that such information exists.  See Tetro v. Gober, 14 Vet. App. 110 (2000).  The possibility that SSA records could contain evidence relevant to the Veteran's claim cannot be foreclosed absent a review of those records.  As such, appropriate efforts must be made to obtain the Veteran's complete SSA records.

Appropriate efforts must also be made to obtain any medical treatment records from the Department of Corrections (DOC) for Essex County, New Jersey.  The Veteran's September 2012 letter return address is listed as the DOC's infirmary, indicating he received medical treatment while incarcerated.  Therefore, the Board finds it has a duty to request these records on behalf of the Veteran.

Further, the Veteran has pending claims for service connection for an acquired psychiatric disorder and for increased ratings for his service-connected right knee, left knee, and low back disorders.  See VA Form 21-526b, dated November 23, 2016.  As such, the Veteran's claim of entitlement to a TDIU is not ripe for adjudication.  It is possible that the Veteran's service-connected disabilities may be rated as more disabling that currently rated or that he will be granted service connection for additional disabilities.  Evidence related to these findings may impact any determination as to the Veteran's employability related to his service-connected disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Finally, as this matter is being remanded, the Veteran's updated VA treatment records should be associated with the claims file.


Accordingly, the case is REMANDED for the following action:

1.  After complying with the duties to notify and assist, adjudicate the Veteran's claims for service connection for an acquired psychiatric disorder as secondary to service-connected disabilities and for increased ratings for his service-connected right knee, left knee, and low back disorders.  See VA Form 21-526b, dated November 23, 2016.  The Veteran should be notified of these decisions and of his appellate rights.

2.  Make arrangements to obtain the Veteran's updated VA treatment records, dated from August 2012 forward.

3.  Request from the Essex County Department of Corrections the records of the Veteran's incarceration history and any medical treatment provided during that incarceration.  Associate any records received with the claims file.

4.  Contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including all associated medical records, and associate all records received with the claims file.

5.  Thereafter, schedule the Veteran from an appropriate VA examination to evaluate the issue of entitlement to a TDIU.

The claims folder, including a copy of this remand, should be made available to the examiner for review.  All indicated tests and studies are to be performed, and a comprehensive social, educational, and occupational history obtained.  

Following the evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., back strain with degenerative disc disease; right knee injury with instability and traumatic degenerative arthritis; left knee injury with instability and traumatic degenerative arthritis; left ulnar fracture; and left ear hearing loss) and discuss the impact of the service-connected disabilities on his ability to secure and follow a substantially gainful occupation.

If it is the examiner's opinion that the Veteran's service-connected disabilities do not render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

6.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




